Citation Nr: 9921995	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  98-03 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased initial evaluation for service-
connected right ear hearing loss with perforated eardrum, 
evaluated as noncompensable prior to March 12, 1998, and as 
10 percent disabling thereafter. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1944 to April 
1946.

This appeal arises from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which granted service connection for 
residuals of a perforated right ear drum and assigned an 
initial noncompensable evaluation for that disability.  The 
veteran disagreed with that evaluation, and, after the RO 
issued a statement of the case (SOC) in February 1998, the 
veteran submitted a timely substantive appeal in March 1998.  
By an April 1998 rating decision, the RO recharacterized the 
disability as hearing loss, right ear, with perforated ear 
drum, and assigned a 10 percent evaluation.


REMAND

By a rating decision issued in November 1998, the RO denied a 
claim of entitlement to service connection for left ear 
hearing loss.  The veteran's representative, in a statement 
submitted in February 1999, disagreed with that 
determination.  That February 1999 statement constitutes a 
timely notice of disagreement as to that issue.  

The representative further contends that the veteran's appeal 
for an increased initial evaluation for right ear hearing 
loss is inextricably intertwined with the veteran's claim of 
entitlement to service connection for a left ear hearing 
loss.  The Board agrees.  

The veteran filed his original claim for "damaged ears," 
which the Board interprets as a claim for bilateral hearing 
loss, in August 1997.  No rating decision as to left ear 
hearing loss was issued until November 1998.  Although the 
veteran has already appealed for an increased evaluation for 
right ear hearing loss, if he eventually succeeds in his 
claim for left ear hearing loss, the grant of service 
connection for left ear hearing loss would be effective on 
the same date as the veteran's grant of service connection 
for right ear hearing loss, August 29, 1997.  The veteran's 
left ear hearing loss, like his right ear hearing loss, is 
quite severe, and would change the evaluation for hearing 
loss disability.  Thus, any evaluation for hearing loss 
disability now assigned based on right ear disability alone 
would be subject to recomputation and revision.  

Completion of appellate review of the evaluation of the 
veteran's right ear hearing loss at this time requires the 
Board to assume that the veteran's left ear hearing 
disability is not service-connected.  If the Board proceeds 
at this time, using that assumption, and service connection 
for left ear disability is granted, the RO would have change 
the evaluation assigned for hearing loss disability during 
this appellate process, considering right and left ear 
hearing acuity under the same laws, regulations, Diagnostic 
Codes, and Tables, as used in this appellate review.  See 
Parker v. Brown, 7 Vet. App. 116 (1994).  Therefore, the 
veteran's disagreement with the denial of service connection 
for left ear hearing loss must be addressed prior to an 
appellate decision on the certified issue.

Accordingly, to ensure that VA has met its duty to assist the 
appellant in developing facts pertinent to his claim, this 
case is REMANDED to the RO for the following development:

1.  The RO should notify the veteran and 
his representative that the 
representative's February 1999 statement 
has been accepted as a notice of 
disagreement with denial of service 
connection for left ear hearing loss, and 
issue a statement of the case (SOC).  The 
SOC should inform the veteran that he may 
submit additional evidence and argument 
in support of his claim for service 
connection for left ear hearing loss, and 
should advise the veteran as to the types 
of evidence that might support his claim, 
including medical evidence or opinion as 
to whether it is possible that left ear 
hearing loss or bilateral sensorineural 
hearing loss was incurred in service is 
required in order to establish a well-
grounded claim, more specific medical 
evidence as to left ear disorders 
proximate to service, hearing test or 
examination reports, such as for 
employment, soon after service, and the 
like.  

2.  The veteran should be asked to 
identify providers of any non-VA left ear 
examination or treatment since March 
1998.  If any are identified, those 
records, as well as VA audiologic 
examination or treatment records dated 
from February 1998 to the present time, 
should be obtained, after the veteran 
provides any necessary authorization.  

3.  The RO should complete any and all 
necessary adjudicative action as to the 
veteran's claim for service connection 
for left ear hearing loss.  If the 
veteran submits a well-grounded claim, 
the RO should determine whether a VA 
examination or medical opinion as to the 
probability that left ear hearing loss is 
related to service is required; if so, 
such development should be obtained and 
the claim for left ear hearing loss 
should then be readjudicated.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and re-adjudicate the issue on 
appeal, including consideration of 
regulatory amendments to C.F.R. § 4.85-
4.87 effective June 10, 1999.  See 61 
Fed. Reg. 25,202-25,210 (1999).  If any 
benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










